DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KR on 12/14/18.  It is noted, however, that applicant has not filed a certified copy of the KR 10-2018-0161942 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the following:  “wherein the second emitting material is positioned between the first electrode and the first emitting material layer.”  The term “second emitting material” lacks antecedent basis.  The Office has interpreted the term to instead refer to “the second emitting material layer” for the purpose of this Examination.
Corrections are required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-7, 10-13, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godumala et al. (Chem. Mater.  2018, 30, 5005-5012).
	Regarding Claims 1-7, 17, and 18, Godumala et al. discloses the following compound:

    PNG
    media_image1.png
    151
    184
    media_image1.png
    Greyscale

(page 5006) (first, second, and third host) such that Ar1 = heteroaryl comprising a nitrogen atom (carbazolyl), Ar2 = C6 aryl (phenyl), and R = C1 alkyl group (methyl) of Applicant’s formula 1; R1-2 = hydrogen of Applicant’s formula 2; corresponds to Applicant’s Compound 1.  Godumala et al. discloses its inventive compound as host material in combination with blue-emitting thermally activated delayed fluorescence (TADF) dopant material with excellent performance; the compound has high triplet energy levels (Abstract).  Singlet (S1) and triplet (T1) energies are calculated from PL spectra of the initial wave (page 5008; Figure 1c).  An organic electroluminescent (EL) device is disclosed comprising the following layers (in this order):  anode (ITO), hole-injecting layer (HATCN), hole-transporting layer (TAPC), electron-blocking layer (DCDPA), light-emitting layer comprising CzCP doped with 10 wt% TCzTrz (first emitting material layer), hole-blocking layer (TSPO1), electron-transporting layer (TPBi), electron-injecting layer (LiF), and cathode (Al) (page 5010; see [0135] of the present national phase publication); the structure of the blue-emitting TCzTrz fluorescent dopant material (first dopant) is shown below:

    PNG
    media_image2.png
    176
    126
    media_image2.png
    Greyscale

(first dopant).
	Notice that the HOMO/LUMO and singlet/triplet energies of CzCP are -5.51/-1.70 eV and 3.26/3.00 eV, respectively (Table 1 of the present national phase publication).  It is the position of the Office that the organic EL device as disclosed by Godumala et al. would fully read on the energy limitations (between the first host and dopant materials) as recited by the Applicant; evidence is provided by the fact that the combination of host and dopant materials used in the device of Godumala et al. is identical to the Applicant’s own preferred host and dopant materials used in Example 5 (EX5) (see [0135]-[0136] of the present national phase publication).

	Regarding Claims 10-13, and 15, notice that the layer comprising CzCP doped with 10 wt% TCzTrz can be divided into 3-5 sublayers (each of arbitrary thickness); each of the sublayers would comprise host and dopant materials.  As the light-emitting layer is a place of electron-hole recombination, it is inherently electron- and hole-blocking (i.e., the outermost sublayers can be defined as electron- and hole-blocking layers comprising CzCP).  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or 
nonobviousness.

10.	Claims 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Parton et al. (US 2003/0129449 A1) in view of Sung et al. (US 2008/0157663 A1) and Godumala et al. (Chem. Mater.  2018, 30, 5005-5012).
Regarding Claims 4-7, 10, 11-13, 15, 17, and 18, Parton et al. discloses the following organic electroluminescent (EL) device:	

    PNG
    media_image3.png
    383
    825
    media_image3.png
    Greyscale

(Fig. 1) comprising (in this order):  anode, hole-transporting layer (HTL), light-emitting layer (LEL), electron-transporting layer (ETL), and cathode.  The light-emitting layer comprises host material doped with dopant materials which “can be of any color”; the dopant materials are chosen from fluorescent compounds ([0107]).  The bandgap energies of the host materials are larger than that of the guest (dopant) material(s) ([0108]).  However, Parton et al. does not explicitly disclose the organic compound of Applicant Formula 1.
	Sung et al. discloses organic EL device comprising a single light-emitting layer; the light-emitting layer comprises a mixture of red light-emitting material, green light-emitting material, and blue light-emitting material to enable the production of white light ([0027]); the light-emitting materials can be combined with host materials ([0030]-[0032]).  It would have been obvious to utilize a mixture of red, green, and blue dopant (fluorescent) materials in the light-emitting layer of the organic EL device as disclosed by Parton et al.  The motivation is provided by the disclosure of Sung et al. which teaches that such a mixture would allow the useful production of white light.  However, Parton et al. in view of Sung et al. does not explicitly disclose the organic compound of Applicant Formula 1.
Godumala et al. discloses the following compound:

    PNG
    media_image1.png
    151
    184
    media_image1.png
    Greyscale

(page 5006) (first, second, and third host) such that Ar1 = heteroaryl comprising a nitrogen atom (carbazolyl), Ar2 = C6 aryl (phenyl), and R = C1 alkyl group (methyl) of Applicant’s formula 1; R1-2 = hydrogen of Applicant’s Formula 2; corresponds to Applicant’s Compound 1.  Godumala et al. discloses its inventive compound as host material in combination with blue-emitting thermally activated delayed fluorescence (TADF) dopant material such as TCzTrz with excellent performance which, when used, allows the realization of high-efficiency organic EL devices (page 5010).  The structure of the blue-emitting TCzTrz fluorescent dopant material is shown below:

    PNG
    media_image2.png
    176
    126
    media_image2.png
    Greyscale

(first dopant).  Godumala et al.’s inventive compound also the compound has high triplet energy levels (Abstract).  Singlet (S1) and triplet (T1) energies are calculated from PL spectra of the initial wave (page 5008; Figure 1c).  It would have been obvious to incorporate the host (CzCP) and dopant (TCzTrz) composition as disclosed by Godumala et al. to the light-emitting layer of the organic EL device as disclosed by Parton et al. in view of Sung et al.  The motivation is provided by the disclosure of 
	It is the position of the Office that the organic EL device as disclosed by Parton et al. in view of Sung et al. and Godumala et al. would fully read on the energy limitations (between the first host and first dopant materials) as recited by the Applicant; evidence is provided by the fact that the combination of host and dopant materials used in Godumala et al.’s embodiment is identical to the Applicant’s own preferred host and dopant materials used in Example 5 (EX5) (see [0135]-[0136] of the present national phase publication). 
	Furthermore, notice that the layer comprising CzCP doped with 10 wt% TCzTrz can be divided into 3-5 sublayers (each of arbitrary thickness); each of the sublayers would comprise host and dopant materials.  As the light-emitting layer is a place of electron-hole recombination, it is inherently electron- and hole-blocking (i.e., the outermost sublayers can be defined as electron- and hole-blocking layers comprising CzCP).  

	Regarding Claims 8, 9, 14, and 16, notice that the first dopant (blue light-emitting material TCzTrz) would inherently have greater excited state energies compared to the corresponding excited state energies of the second or third dopant materials (green or red light-emitting dopant materials) in the light-emitting layer; this is based on the high energy of the blue light emitted from the excited state of TCzTrz (compared to green or red light).

11.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Godumala et al. (Chem. Mater.  2018, 30, 5005-5012) as applied above and in further view of Nakamura (US 2006/0113905 A1).
	Godumala et al. discloses the following compound:

    PNG
    media_image1.png
    151
    184
    media_image1.png
    Greyscale

(page 5006) such that Ar1 = heteroaryl comprising a nitrogen atom (carbazolyl), Ar2 = C6 aryl (phenyl), and R = C1 alkyl group (methyl) of Applicant’s formula 1; corresponds to Applicant’s Compound 1.  Godumala et al. discloses its inventive compound as host material in combination with blue-emitting thermally activated delayed fluorescence (TADF) dopant material with excellent performance.  An organic electroluminescent (EL) device is disclosed comprising the following layers (in this order):  anode (ITO), hole-injecting layer (HATCN), hole-transporting layer (TAPC), electron-blocking layer (DCDPA), light-emitting layer comprising CzCP doped with 10 wt% TCzTrz (first emitting material layer), hole-blocking layer (TSPO1), electron-transporting layer (TPBi), electron-injecting layer (LiF), and cathode (Al) (page 5010; see [0135] of the present national phase publication); the structure of the blue-emitting TCzTrz fluorescent dopant material (first dopant) is shown below:

    PNG
    media_image2.png
    176
    126
    media_image2.png
    Greyscale

.  Godumala et al. discloses its inventive compounds allows for the construction of high-efficiency blue TADF organic EL devices (Abstract).  However, Godumala et al. does not explicitly disclose a display device.
	Nakamura discloses method making an organic EL display device which can suppress degradation to realize high display quality and long lifetime ([0008], [0019]).  Nakamura discloses a display comprising the following structure:

    PNG
    media_image4.png
    540
    756
    media_image4.png
    Greyscale

(Fig. 2) comprising the organic EL element (40) comprising an organic active layer which includes a light-emitting layer (42) interposed between the anode (41) and cathode (43); the anode is connected to a driving transistor (20) (thin-film transistor) ([0026]).  It would have been obvious to utilize the organic EL device of Godumala et al. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAY YANG/Primary Examiner, Art Unit 1786